Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2008

Doe v. C A R S Protection
Precedential or Non-Precedential: Precedential

Docket No. 06-3625




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Doe v. C A R S Protection" (2008). 2008 Decisions. Paper 445.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/445


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                ___________

                                  Nos. 06-3625, 06-4508
                                      ___________

                                   JANE DOE,
                             Appellant at No. 06-3625
                                        v.
                  C.A.R.S PROTECTION PLUS, INC.; FRED KOHL
                                   __________

                                  JANE DOE
                                      v.
                   C.A.R.S PROTECTION PLUS, INC.; FRED KOHL

                              C.A.R.S Protection Plus, Inc.,
                                Appellant at No. 06-4508
                                     ___________

                             WD/PA Civil No. 01-cv-02352)
                  District Judge: The Honorable Maurice B. Cohill, Jr.
                                      __________

Before: RENDELL and NYGAARD, Circuit Judges, and McCLURE,1 District Judge.


                                           ORDER
The panel recently entered three orders in connection with this appeal: the order vacating
the grant of summary judgment, remanding the case to the District Court; an order
granting a motion “to proceed under seal and in pseudonym”; and an order denying
intervention sought by several publications desirous of challenging the sealing of the
case, in which we stated “movant may pursue this matter with the District Court upon
remand”. We believe we should clarify the scope of the remand regarding the sealing
order. It is not our intention that the order we entered sealing the record on appeal would
prevent the District Court from considering this issue anew; indeed, our order suggesting
further pursuit of this issue was intended to reflect our view that the District Court was
the better court in which this issue could be litigated, since it could hold a hearing, and


       1
       Honorable James F. McClure, Jr., District Judge for the United States District
Court for the Middle District of Pennsylvania, sitting by designation.
had done so previously on this very issue at the outset of the case, and since the record on
appeal consists in large measure of the record made in the District Court. The issue of the
propriety of the continued sealing of the case now that it will proceed to trial is an
important one; the District Court should feel free to decide this issue unfettered by our
rulings to date.2

                                             By the Court,


                                             /s/ Marjorie O. Rendell
                                             Circuit Judge

Dated: September 9, 2008

clc\cc: Gary M. Davis, Esq.                                       A True Copy :
        Dean E. Collins, Esq.
        Robert J. Waine, Esq.
                                                                         Marcia M . Waldron, Clerk




       2
        Judge Nygaard declines to join this order because it was not requested by either
party and because he considers it unnecessary.


                                             2